       Case 2:17-bk-21729-SK Doc 87 Filed 11/20/19 Entered 11/20/19 14:52:18                                        Desc
                            Ntc2/13CloCase w/oDsch Page 1 of 1
FormCACB 101 (AO:12−13closedwodischarge)
(10/05)

                                       United States Bankruptcy Court
                                         Central District of California
                                       255 East Temple Street, Los Angeles, CA 90012

                             NOTICE OF CHAPTER 12 OR 13 CASE CLOSED
                                       WITHOUT DISCHARGE

   DEBTOR(S) INFORMATION:                                                BANKRUPTCY NO. 2:17−bk−21729−SK
   Liubov Parenago                                                       CHAPTER 13
   SSN: xxx−xx−8644
   EIN: N/A
   5280 Los Bonitos Way
   Los Angeles, CA 90027



All creditors and parties in interest are notified that the above−captioned case has been closed without entry of discharge for the
reason(s) indicated below.

      Debtor did not file Official Form 423, Certification About a Financial Management Course.


      Debtor did not certify that all domestic support obligations due have been paid.

      Debtor did not file a Debtor's Certification of Compliance under 11 U.S.C. § 1328(a) and Application for Entry of
      Discharge.




                                                                                BY THE COURT,
Dated: November 20, 2019                                                        Kathleen J. Campbell
                                                                                Clerk of Court




(Form VAN−101 clsnodsc) rev. 12/2015                                                                                      87 / NV
